Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 7 are rejected under 35 U.S.C. 102a1 as being anticipated by Du Bois (US 5,855,687).
Regarding claim 1, DuBois teaches a process kit, comprising: a substrate carrier (26, Fig. 2) having a single pocket configured to hold a substrate (28), wherein the pocket extends partially through a thickness of the substrate carrier (Fig. 2), and wherein the pocket includes an annular trench (44) disposed at a periphery of a floor of the pocket (Fig. 3, col. 4, ln. 15-20).  
Regarding claim 6, DuBois teaches a depth of the annular trench is between about 0.2 mm and about 0.6 mm (a semi-circular groove with a radius of .457-.508, col. 4, ln. 20).  
Regarding claim 7, DuBois teaches a cross-sectional width of the annular trench is between about 0.8 mm and about 1.2 mm (col. 4, ln. 15-30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over DuBois as applied to claim 1 above. 
Regarding claim 2, DuBois teaches a diameter of the pocket is between about 150 mm (col. 3, ln. 48) with a diameter of the substrate carrier to be about 163 mm (col. 3, ln. 51).  
The Examiner takes the position that a pocket diameter of between 200 mm and 210 mm would be well known in the art to accommodate 8 inch wafers. 
In the Matter of the application of Percy St. George Kirke, 5 USPQ 539 (1930), the Board of Appeals held that, there is nothing patentable in making a machine or apparatus larger or smaller, if it produces the same result in the same manner. Here in DuBois the diameter of the pocket and substrate carrier needs to be increased to arrive at the claimed device.  Increasing the size of the pocket would allow an increase in the size of substrates required for processing and reduce cost by allow more material to be processed at a time. 
Regarding claim 3, DuBois teaches a depth of the pocket is between about 0.5 mm and about 0.7 mm because it teaches a pocket depth of .889 – 1.016 mm deep to accommodate wafers that are . 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Du Bois as applied to claim 1 above, and further in view of Chiba (US 2015/0345015).
Regarding claim 4, DuBois does not teach the substrate carrier is formed of monosilicon quartz, ceramic, or silicon carbide [0092]. 
Chiba teaches the substrate carrier is formed of monosilicon quartz, ceramic, or silicon carbide [0092]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the substrate carrier of DuBois by providing the substrate carrier is formed of monosilicon quartz, ceramic, or silicon carbide, as taught by Chiba, because it would provide a material resistant to the plasma environment [0092]. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Du Bois as applied to claim 1 above, and further in view of Krikhaar (US 2004/0052031)  and Tungare (US 2018/0282899).
Regarding claim 5, DuBois does not teach the substrate carrier includes at least one protrusion extending radially inward into the pocket and wherein the substrate carrier include an alignment feature that extends into the pocket.
Krikhaar teaches the substrate carrier includes at positioning pins 12 and 13 for locating the primary and secondary flats of the wafer in the pocket to achieve correct positioning ([0045], Fig. 2).  Therefore Krikhaar teaches the substrate carrier includes at least one protrusion (12) and an alignment feature (13).   Krikhaar does not teach the protrusion or alignment to extend radially inward into the pocket. 
Tungare teaches the substrate carrier includes at least one protrusion (106, Fig. 9) extending radially inward into the pocket 101 for alignment. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Du Bois as applied to claim 1 above, and further in view of Gurary (US 6,001,183). 
Regarding claim 8, DuBois does not teach the substrate carrier includes an alignment feature 106 that extends into the pocket. 
Gurary teaches the substrate carrier (100) includes a notch (150) disposed on an outer surface thereof and configured to receive a corresponding alignment feature (156) of a substrate support (110, Fig. 3)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the substrate carrier of DuBois by providing a notch disposed on an outer surface thereof and configured to receive a corresponding alignment feature of a substrate support, as taught by Gurary, because it would prevent movement between the carrier and susceptor in the lateral direction (col. 6, ln. 30-40). 
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over DuBois (US 5,855,687) in view of Du Bois2 (US 2011/0159211). 
Regarding claim 9, DuBois teaches a process kit, comprising:
855520_115PATENTa substrate carrier (26) having a single pocket configured to hold a substrate (28) that extends partially through a thickness of the substrate carrier (Fig. 2) and having an uppermost surface that includes annular upwardly extending protrusion (Fig. 2). 

DuBois does not teach the inner diameter of the shadow ring is less than an outer diameter of the pocket. 
Du Bois2 teaches a shadow ring (4, Fig. 1; 500, Fig. 5) disposed above the substrate carrier (13) to shield a portion of the substrate carrier radially outward of the pocket and having an annular recess in a lower surface corresponding with the annular upwardly extending protrusion [0022] of the substrate carrier (13), and wherein an inner diameter of the shadow ring is less than an outer diameter of the pocket (Fig. 2).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the substrate carrier of DuBois by providing a shadow ring disposed above the substrate carrier to shield a portion of the substrate carrier radially outward of the pocket and having an annular recess in a lower surface corresponding with the annular upwardly extending protrusion of the substrate carrier, and wherein an inner diameter of the shadow ring is less than an outer diameter of the pocket, as taught by Du Bois2, because it would increase deposition uniformity at the edge of the wafer and minimize the deposition on unwanted regions of the surface of the wafer [0021]. 
Regarding claim 10, DuBois teach a shadow ring a shadow ring wherein a surface is 5 degrees from vertical , but does not teach an upper surface as required by claim 10. 
Du Bois2 teaches a shadow ring wherein an upper surface of the shadow ring includes a surface disposed at an angle between about 50 and about 25* from a horizontal plane of the shadow ring ([0031], Fig. 5).  However, Du Bois does not teach the angle required by Applicant. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an upper surface of the shadow ring includes a surface disposed at an angle between about 2.50 and about 3.1* from a horizontal plane of the shadow ring since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding claim 11, DuBois teaches the pocket includes an annular trench disposed at a periphery of a floor of the pocket having a depth between about 0.2 mm and about 0.6 mm (col. 4, ln. 15-20)
Regarding claim 12, Du Bois teaches the shadow ring includes a continuous annular ledge (46, Fig. 3) disposed radially outward of the annular recess (Fig. 3).  
Regarding claim 13, DuBois teach the substrate carrier (26) has an outer diameter less than an outer diameter of the shadow ring (40, Fig. 2).  
Regarding claim 14, Du Bois2 teaches the shadow ring is formed of quartz or ceramic [0034] because more or less edge deposition and bevel coverage may be achieved [0034]. 
Regarding claim 15, Du Bois2 teaches a deposition ring (purge ring 15) disposed below the shadow ring (4, Fig. 1) and having at least one protrusion [0022] for supporting the shadow ring (4).  
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Du Bois2 (US 2011/0159211) in view of DuBois (US 5,855,687).
Regarding claim 16, Du Bois2 teaches a processing chamber, comprising: 
a substrate support (13) having a support surface (Fig. 2);  855520_116PATENT Attorney Docket No.: 44015052US02 

 and a process kit having a process kit shield (200, chamber body ring, Fig 1) disposed about the substrate carrier and the shadow ring to define a processing volume above the substrate.  
Du Bois2 does not teach a substrate carrier disposed atop the support surface, the substrate carrier having a pocket configured to hold a substrate.  Nor does it teach wherein the substrate carrier has an outer diameter less than an outer diameter of the shadow ring.
DuBois teaches a substrate carrier (26) disposed atop the support surface (32), the substrate carrier having a pocket (26) configured to hold a substrate (28).  Dubois teach the substrate carrier (26) has an outer diameter less than an outer diameter of the shadow ring (40).
 Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the support surface of Du Bois2 by providing a substrate carrier disposed atop the support surface, the substrate carrier having a pocket configured to hold a substrate and the substrate carrier has an outer diameter less than an outer diameter of the shadow ring, as taught by DuBois, because it would allow the substrate carrier to be rotated to improve temperature uniformity (col. 5, ln. 65-col. 6, ln. 2). 
Regarding claim 17, Du Bois teaches a deposition ring (15 purge ring) disposed below the shadow ring (4), wherein the shadow ring includes ledge (10) at a radially outward portion and the deposition ring includes a plurality of protrusions that are configured to support the shadow ring along the ledge [0022].  
Regarding claim 18, Du Bois does not teach the pocket includes an annular trench disposed at a periphery of a floor of the pocket.  
DuBois teaches the pocket includes an annular trench (44) disposed at a periphery of a floor of the pocket (Fig. 3, col, 4, ln. 15-20).  

Regarding claim 19, Du Bois teaches an inner diameter of the shadow ring is between 0.1 mm and about 0.2 mm less than a diameter of the pocket [0027].  
Regarding claim 20, Du Bois teaches wherein an uppermost surface of the substrate carrier (13) is configured to mate (alignment recess 5 and slot 6 formed in substrate support 13, [0022]) with a bottom surface of the shadow ring (4).
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the new grounds of rejection set out above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN J BRAYTON/Primary Examiner, Art Unit 1794